JUDGE RICHMAN concurring in part and dissenting in part.
¶ 31 I agree with the majority's conclusion that defendant's motion was timely filed under Crim. P. 33(c), and its analysis of the trial court's findings under the requirements of People v. Williams, 827 P.2d 612, 614 (Colo.App.1992), except as to the requirement that the trial court must find that "the newly discovered evidence is of such a character as probably to bring about an acquittal verdict if presented at another trial."
¶ 32 Here, as the majority acknowledges, the trial court recited a standard "analogous to" such a determination, but I do not see any findings by the trial court as to how production of the ABN note or the DOC memorandum to defendant's counsel was of such a character that it "probably" would bring about an acquittal verdict if presented at another trial. Defendant's theory, as I understand it, is that the evidence would have supported an alternative suspect defense. The trial court's order did not address this theory or evaluate the newly discovered evidence under this theory.
¶ 33 Therefore, rather than affirming, I would remand the case to the trial court for further findings on whether the newly discovered evidence was of such a character as probably to bring about an acquittal at another trial.